              Case 2:21-cr-00032-RSM Document 35 Filed 02/26/21 Page 1 of 3




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,

 9                               Plaintiff,                 CASE NO. 21-032-RSM

10           v.                                             DETENTION ORDER

11   GORGE ORTIZ,

12                               Defendant.

13          The Court has conducted a detention hearing under 18 U.S.C. § 3142(f), and concludes

14   there are no conditions which the defendant can meet which would reasonably assure the

15   defendant’s appearance as required or the safety of any other person and the community.

16          FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

17          Defendant is charged with an offense that carries the presumption of detention. The

18   government proffered that defendant and others engaged in significant drug trafficking activities.

19   According to the proffer, defendant played a major role in the drug trafficking activities,

20   arranged drug transactions, and made drug transactions. Large amounts of drugs were involved.

21   Indeed, if convicted as charged, defendant faces a mandatory minimum of ten years of

22   imprisonment. The Court weighs the seriousness of the allegations against defendant's history

23   and ties to the community. Defendant has ties to the community in that he has lived in the district

     for most of his life and also has family members who live here. However, the government's


     DETENTION ORDER - 1
                Case 2:21-cr-00032-RSM Document 35 Filed 02/26/21 Page 2 of 3




 1   proffer indicates that at least one family member may be assisting defendant in some fashion.

 2   Defendant was arrested at his home where he lives with family members and law enforcement

 3   seized drug money and drugs that were found there. Defendant also has some criminal history.

 4   His contact in 2018 with the state court in Arizona indicate involvement with controlled

 5   substances a number of years prior to the alleged offenses. He has several state traffic matters

 6   and the municipal court has issued two warrants for his arrest, one in 2016 and one in 2020. Both

 7   warrants are still outstanding indicating defendant has a pattern of not making court appearances.

 8   Additionally defendant has mental health and substance or alcohol issues indicating challenges in

 9   maintaining stability in the community.

10          It is therefore ORDERED:

11          (1)     Defendant shall be detained pending trial and committed to the custody of the

12   Attorney General for confinement in a correctional facility separate, to the extent practicable,

13   from persons awaiting or serving sentences, or being held in custody pending appeal;

14          (2)     Defendant shall be afforded reasonable opportunity for private consultation with

15   counsel;

16          (3)     On order of a court of the United States or on request of an attorney for the

17   Government, the person in charge of the correctional facility in which Defendant is confined

18   shall deliver the defendant to a United States Marshal for the purpose of an appearance in

19   connection with a court proceeding; and

20          (4)     The Clerk shall provide copies of this order to all counsel, the United States

21   Marshal, and to the United States Probation and Pretrial Services Officer.

22          DATED this 25th day of February, 2021.

23

                                                                  A
     DETENTION ORDER - 2
            Case 2:21-cr-00032-RSM Document 35 Filed 02/26/21 Page 3 of 3




 1                                           BRIAN A. TSUCHIDA
                                             Chief United States Magistrate Judge
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     DETENTION ORDER - 3
